DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-23 of U.S. Application No. 16/817498 filed on 03/13/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed03/30/2017. Claims 1 and 19 have been amended. Examiner has amended claims 4-5. Claims 1 and 4-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 1-3 and 8-23 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1-3 and 8-23 have been withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed over the prior art of record.
As per claim 1-23 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a system for unnamed aerial vehicle management, the system comprising: a base module with a housing and that includes a cavity in the housing, wherein the base module both receives into the cavity an unmanned aerial vehicle (UAV) having a battery, and frees the UAV from the cavity; a communication transceiver of the base module, wherein the communication transceiver transfers an objective to the UAV, wherein the communication transceiver receives data from the UAV, wherein the communication transceiver transmits the data from the base module to a data storage medium accessible by a manager device; and a power transfer module at the base module, wherein the power transfer module robotically replaces the battery of the UAV with a replacement battery while the UAV is in the cavity.
Claims 2-24, 26 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668